IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

JEREMY LUCAS and

WILSA COKER,
Plaintiffs/Appellants,

C.A. No. CPU4-l6-001271

V.

LARY J. STEPHENS and
INITRA W. STEPHENS,

Defendants/Appellees.

\./\/\/VV`/\./VVVV\/

MEMORANDUM OPINION AND ORDER

Charles S. Knothe, Esq. Lary & Initra Stephens
3316 Silverside Road 32 Grissom Drive
Wilmington, DE 19810 Bear, DE 19701
Attomeyfor Appellants Pro se Appellees

RENNIE, J.

This is an appeal from the Justice of the Peace Court involving an alleged breach of
contract. Trial Was conducted on March l, 2017, and the Court reserved its decision. This is the
Court’s Final Order after consideration of the pleadings, and oral and documentary evidence
submitted at trial.

On July 29, 2013, Appellants Jeremy Lucas and Wilsa Coker and Appellees Lary and
Initra Stephens signed an Agreement of Sale for 526 Deer Run, Bear DE 19701 (“the
Property”).l Appellees paid a non-refundable deposit of $2,500 to purchase the Property.
HoWever, because Appellees Were unable to acquire a mortgage, an addendum_indicating that
Appellees Would make monthly rental payments until they could acquire a mortgage on or before
July 30, 2014_Was signed by the parties and attached to the Agreement of Sale. Neither party
disputes that the amended Agreement of Sale constitutes a valid contract.2

Appellees decided not to purchase the Property, and, they contend that thereafter, the
contract reverted to a month-to-month lease.3 Appellants’ Witness, real estate agent Sherrill
Fulton, testified that the amended Agreement of Sale is a “lease purchase agreement.” She
insisted that the parties never entered into a rental agreement and that the $2,500.00 deposit
served as a penalty if there Was a default, rather than an option to purchase.4 Despite Ms.
Fulton’s apparent understanding, Appellees’ monthly payments Were not applied to the purchase

price, and no transfer of ownership occurred at the end of the lease.

 

1 Plaintiffs’ Exhibit l; Defendants’ Exhibit 3.

2 Delaware law defines a contract “as an agreement upon sufficient consideration to do or not to do a particular
thing.” Howlett v. Zawora, 2012 WL 1205103, at *2 (Del. Com. Pl. Mar. 30, 2012) (citing Rash v. Equitable Trust
Co., 159 A. 839, 840 (Del. Super. 1931)).

3 Neither party argued that a landlord-tenant relationship did not exist. See Stickney v. Goldstein, 2002 WL
31999358 at *10 (Del. Com. Pl. Mar. 14, 2002) (examine intent of parties to determine whether a landlord-tenant
relationship existed).

4 The Delaware Code defines “rental agreement” to “include all agreements, Written or oral, Which establish or
modify the terms, conditions, rules, regulations or any other provisions concerning the use and occupancy cfa rental
unit.” 25 Del. C. § 5141(24).

While the contract is labeled “Agreement of Sale,” it was contingent on Appellees
acquiring a mortgage and intended to function as an option contract.5 It is clear that the contract
is actually a two-year lease agreement with a $2,500.00 non-refundable option to purchase the
Property, on or before July 30, 2014, during the landlord-tenant relationship.6 When Appellees
decided not to purchase the Property, the lease resumed on a month-to-month basis.7 This
interpretation is supported by a plain reading of the contract. And, because the contract is a
residential lease agreement, the Landlord-Tenant Code of Title 25 applies.8

Appellants seek $7,169.00 in unpaid rent, $573.74 for an unpaid water bill, $250.00 for
the removal of a refrigerator, and $7,500.00 for damage to the Property beyond normal wear and
tear. After weighing the appropriate evidence and witness credibility, this Court finds that
Appellants proved by a preponderance of the evidence that they are entitled to $5,883.50 in
unpaid rent.9

As set forth in the contract, Appellees were required to pay $l,250.00 in rent each month.
Appellees signed the contract on July 29, 2013 and moved into the Property in August 2013.10
Presuming that Appellees resided at the Property for the full two years and paid on time, they
would have paid $30,000.00 in rent from August 2013 to August 2015. Beginning on December

4, 2013, however, Appellees’ payments became sporadic and often late, as several personal

 

5 See Gibbs v. Piper, 153 A. 674, 676-77 (Del. 1930) (quoting Stelson v. Haigler, 165 P. 265, 268 (Colo. 1917))
(lack of contractual language requiring the party to purchase the property implies an option contract).

6 See Brace Indus. Commcting, Inc. v. Peterson Enters., Inc., 2016 WL 6426398, at *6 (Del. Ch. Oct. 31, 2016)
(quoting Salamone v. Gorman, 106 A.3d 354, 367-68 (Del. 2014)) (intemal quotation marks omitted). Options are
often non-refundable See Lewes Inv. Co. v. Estate of Graves, 2013 WL 508486, at *1 (Del. Ch. Feb. 12, 2013).

7 See Brandywine River Props., LLC v. Maffett, 2007 WL 4327780, at *l (Del. Ch. Dec. 5, 2007).

8 See 25 Del. C. § 5101; see also Brown v. Robyn Realty Co., 367 A.2d 183, 190 (Del. Super. 1976) (landlord tenant
code applies to “subsequent rental agreements”).

9 To prevail on a claim for breach of contract, the plaintiff must establish by a preponderance of the evidence that:
(1) a contract existed between the parties; (2) the defendant breached his obligation imposed by the contract, and (3)
plaintiff suffered damages as a result of the defendant’s breach. See VLIW Technology, LLC v. Hewlett-Packara',
Co., 840 A.2d 606, 612 (Del. 2003).

‘° Piaintifrs’ Exhibit 1 and 2; Defendants’ Exhibit 3.

checks were returned for insufficient ii,mds.ll Appellees left the Property on September 21,
2015, but failed to give Appellants sixty days’ written notice as required by 25 Del. C. § 5106(d).
Appellants assert that they are owed $7,196.00 in overdue rent, which includes rent from
September 2015 to November 2015 for Appellees’ failure to notify. Based on the evidence
adduced at trial, the Court finds that Appellants have proven that Appellees breached the contract
by failing to make all of the required rental payments for the period of December 2013 to
November 2015.12 Appellees are thus liable for $5,883.50 in unpaid rent.13

Appellants have failed to prove by a preponderance of the evidence that Appellees owed
$573.74 for an unpaid water bill, $250.00 for the removal of a refrigerator, and $7,500.00 for
damage to the Property beyond normal wear and tear. First, Appellants failed to support their
assertion that the refrigerator was part of the Property or that it was removed. The contract,
which was submitted into evidence by both parties, does not indicate that the refrigerator is
included property under the lease.14 Second, the Court is unpersuaded by the cursory testimony
regarding the water bill because it is unclear whether the charged amount was solely the result of

Appellees’ usage.15

 

ll Appellants provided the Court with a spreadsheet which details the overdue rent and amounts that Appellees
ultimately paid. Appellants also submitted corresponding checks and bank notifications to support the spreadsheet
Plaintiffs’ Exhibit 3 and supplemental letter. Appellees did not submit any evidence to refute Appellants’ claim that
Appellees failed to pay the outstanding rent.

12 Appellants’ spreadsheet expressly documents Appellees’ payment troubles beginning in December 2013. On
redirect, Appellant Coker testified that Appellees’ payments were impeccable prior to December 2013. Likewise, in
closing, Appellants’ counsel reiterated that prior to December 2013 “every payment was made.” Hence, the Court
analyzed the Appellants’ request for overdue rent by looking solely to the time period from December 2013 through
November 2015. This amounts to 23 months at a monthly payment of $1,250.00, which results in a total of
$28,750.00. From this total, the Court subtracted the $22,804.00 paid by Appellants during the December 2013 to
November 2015 period, resulting in $5,946.00 overdue rent. The Court then subtracted $62.50 from $5,946.00
because the spreadsheet incorrectly lists March 30, 2015 check #205 as only conveying $1,250.00 in funds versus its
stated amount of $ 1 ,3 12.50.

13 While Appellants’ Complaint sought “rental arrearages and late fees,” their spreadsheet calculation does not
include such fees nor was there any testimony at lrial to support damages for late fees or arrearages.

'4 MS. Fulton testified that the first agreement Appellee-l_ary Stephens signed indicated that the refrigerator was
included; however, this agreement was not submitted into evidence.

15 Plaintiffs’ Exhibit 4.

Third, testimony detailing the house’s property damage was sparse, the photographs
submitted into evidence were grainy and dark, and testimony regarding who damaged the
Property was insufficient to meet the preponderance burden. |6 Additionally, even assuming that
Appellees materially breached the lease agreement under 25 Del. C. § 5503, Appellants failed to
notify Appellees of the breach and allow them an opportunity to fix the damage as required
under 25 Del. C. § 5513.17 Therefore, Appellants have failed to meet the preponderance burden
concerning the water bill, refrigerator, and property damage

For the foregoing reasons, the Court hereby enters judgment and award of $5,883.50,
plus pre- and post-judgment interest at the legal interest rate of 5.75% according to 6 Del. C. §

2301, et seq.

   

IT ls so oRDERED this 26th day Oprrii, 20 `

 

16 Plaintiffs’ Exhibit 5. The October 25, 2015 contractor estimate, which Appellants submitted into evidence to
support their $7,500.00 damage request, includes unperformed repairs and alleged repairs that Appellants failed to
mention at trial. Plaintiffs’ Exhibit 6. An exterrninator invoice was also submitted into evidence, but there Was no
testimony at trial to support their requested damage amount Plaintiffs’ Exhibit 7.

17 Moreever. to the extent Appellants are seeking reimbursement for repainting, they are not entitled to
reimbursement because repainting is normal wear and tear. See Stoltz Mgmt. C0. v. Consumer Ajj‘airs Bd., 616 A.2d
1205, 1208-10 (Del. 1992) (landlord’s lease provision which required a redecorating fee violated the Landlord-
tenant code as defendant was charging for normal wear and tear).

5